Ex-99.j CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLICACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" in the Prospectuses and “Financial Statements” in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A)(Post-Effective Amendment No. 66 to File No. 002-75526; Amendment No. 66 to File No. 811-03363) of Delaware Group Limited-Term Government Funds of our report dated February 19, 2010, included in the 2009 Annual Report to shareholders. Philadelphia,
